             Case 20-10343-LSS        Doc 6041     Filed 08/16/21     Page 1 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


  In re:                                                Chapter 11

  BOY SCOUTS OF AMERICA AND                             Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,
                                                        (Jointly Administered)
                        Debtors.
                                                        Hearing Date: August 12, 2021
                                                        At 10:00a.m. (ET)

                                                        Supplemental Objection Deadline:
                                                        August 16, 2021 at 4:00 p.m. (ET)



        KNIGHTS OF COLUMBUS’ SUPPLEMENTAL OBJECTION
       TO THE ADEQUACY OF DEBTOR’S AMENDED DISCLOSURE
     STATEMENT FOR THE FOURTH AMENDED CHAPTER 11 PLAN OF
REORGANIZATION FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

       The Knights of Columbus, 1 Columbus Plaza, New Haven, CT 06510; Knights of

Columbus, Council #462 (“Council #462”); Knights of Columbus, Saratoga Council #246 a/k/a

Saratoga Knights of Columbus (“Council #246”); and Knights of Columbus, Father Baker Council

#2243 (“Father Baker Council”)1, as well as any and all other Knights of Columbus councils, and/

or entities (collectively the “Knights of Columbus Entities”), by and through their undersigned

counsel, hereby object to the sufficiency and adequacy of the Debtor’s Proposed Amended

Disclosure Statement for the Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts

of America and Delaware BSA, LLC [D.I. # 5486] (hereinafter the “Proposed Amendments”).

                               PRELIMINARY STATEMENT

       The Knights of Columbus has been recognized by the Boy Scouts of America (“BSA”) as

a “National Charter Organization” for many years. The Knights of Columbus and its local

councils served as chartered organizations to the BSA since 1923 through 2015. Up until 2015,


                                               1
              Case 20-10343-LSS        Doc 6041      Filed 08/16/21     Page 2 of 8




approximately 1,300 local and international councils entered into Charter Agreements with the

BSA to provide support to local BSA councils. In the Charter Agreements, the BSA and its local

councils agreed to provide general liability insurance to cover the Knights of Columbus Entities,

the Knights of Columbus board, officers, COR, employees, and scouting members and volunteers

for authorized Scouting activities, and to indemnify the Knights of Columbus Entities in

accordance with the resolutions and policies of the National Executive Board of the Boys Scouts

of America.

       To date, the Knights of Columbus Entities are aware of four pending lawsuits that arise out

of alleged sexual abuse claims against the BSA and require the BSA to indemnify and/or defend

the Knights of Columbus Entities. The pending claims, as currently known, are as follows: Janczyk

v. Greater Niagara Frontier Council, Inc., Boy Scouts of America et al., (New York State Supreme

Court, Erie County, Index No. 806672/2020); Kaminski v. Boy Scouts of America et al., (New

York Supreme Court, Erie County, Index No. 814562/2020); Doe v. Twin Rivers Council, Inc. Boy

Scouts of America et al., (New York State Supreme Court, Albany County, Index No. 905026-20);

and Paul Tallerico v. Boy Scouts of America et al., (New York State Supreme Court, Westchester

County, Index No. 57298/2020). The Knights of Columbus Entities and its other related entities

and councils are entitled to indemnification and/or defense for the above lawsuits, or any

subsequent lawsuits, from the Debtors and/or insurance carriers that issued policies to the Debtors

on which the Knights of Columbus Entities were additional named insureds.

       Accordingly, the Knights of Columbus Entities hold multiple “indirect abuse claims” (as

defined in the Disclosure Statement) against BSA and Delaware BSA, LLC (collectively,

“Debtors”). The Knights of Columbus Entities and its local councils seek, and are entitled to,

indemnification and/or defense for all current and future claims and lawsuits brought against the




                                                2
               Case 20-10343-LSS       Doc 6041      Filed 08/16/21     Page 3 of 8




Knights of Columbus and its local councils, which arise out of alleged sexual abuse claims against

the Debtors.

       On February 18, 2021, the Debtors filed for protection from creditors under

Chapter 11 of the United States Bankruptcy Code. On that date, the Debtors also filed a proposed

Chapter 11 plan [D.I. #20] and a proposed disclosure statement [D.I. # 21]. On March 1, 2021,

the Debtors filed the first Amended Chapter 11 Plan of Reorganization [D.I. # 2293] and the

Disclosure Statement for the Amended Chapter 11 Plan [D.I. # 2294]. On April 13, 2021, the

Debtors filed the Second Amended Chapter 11 Plan [D.I. #2592] and the Disclosure Statement for

Second Amended Chapter 11 Plan [D.I. #2594].

       On May 6, 2021, the Knights of Columbus Entities filed an Objection to the Adequacy of

the Debtor’s Disclosure Statement in Support of Amended Chapter 11 Plan of Reorganization [D.I.

# 3270].

       On, or about June 17, 2021, the Debtors filed the Third Amended Chapter 11 Plan [D.I. #

5368] and Proposed Amendments to Disclosure Statement for the Third Amended Chapter 11 Plan

of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. # 5371]. On July 2,

2021, the Debtors filed the Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts of

America and Delaware BSA, LLC [D.I. # 5484] (hereinafter the “Fourth Amended Plan”). Also

on July 2, the Debtors filed the Amended Disclosure Statement for the Fourth Amended Chapter

11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. # 5485]

(hereinafter the “Amended Disclosure Statement”).

       A hearing to consider the approval of the Disclosure Statement has been scheduled for

10:00am on August 25, 2021, and the deadline to file an objection to the approval of the Disclosure

Statement has been set for 4:00pm on August 16, 2021 [D.I. # 5527].




                                                3
              Case 20-10343-LSS         Doc 6041      Filed 08/16/21     Page 4 of 8




                                          OBJECTION

         1.        The Amended Disclosure Statement Does Not Provide Adequate Information
                   for Chartered Organizations, Such as the Knights of Columbus Entities, to
                   Make An Informed Decision.

       Pursuant to Section 1125(b), after commencement of a Chapter 11 a Debtor (or other plan

proponent) may not solicit acceptance (or rejection) of a plan from the holder of a claim or interest

unless at that time, or before, a disclosure statement has been provided that the Court has approved

as containing “adequate information.”

       Pursuant to 11 U.S.C. § 1125(a)(1).

       [A]dequate information means information of a kind, and in sufficient detail, as far
       as is reasonably practicable in light of the nature and history of the debtor and the
       condition of the debtor’s books and records, including a discussion of the potential
       material Federal tax consequences of the plan to the debtor, any successor to the
       debtor, and a hypothetical investor typical of the holders of claims or interests in
       the case, that would enable such a hypothetical investor of the relevant class to
       make an informed judgment about the plan, but adequate information need not
       include such information about any other possible or proposed plan and in
       determining whether a disclosure statement provides adequate information, the
       court shall consider the complexity of the case, the benefit of additional information
       to creditors and other parties in interest, and the cost of providing additional
       information . . . .

       Accordingly, a disclosure statement must contain adequate information to enable a

hypothetical investor to make an informed judgment about the plan to which the disclosure

statement relates. As the Third Circuit Court of Appeals wrote in Krystal’s Cadillac-Oldsmobile

GMC Truck, Inc. v. General Motors, 337 F.3d 314, 321 (3d Cir. 2003):

       Under 11 U.S.C. § 1125(b), a party seeking chapter 11 bankruptcy protection has
       an affirmative duty to provide creditors with a disclosure statement containing
       “adequate information" to "enable a creditor to make `an informed judgment' about
       the Plan."

       Noting that disclosure is “the pivotal concept in reorganization of a Chapter 11 debtor,”

the Krystal decision went on to hold that “the importance of full disclosure is underlaid by the




                                                 4
                Case 20-10343-LSS         Doc 6041    Filed 08/16/21     Page 5 of 8




reliance placed upon the disclosure statement by creditors and the court” and that “we cannot

overemphasize the debtor’s obligation to provide sufficient data to satisfy the Code standard of

adequate information.” Id., at 322 (quoting Oneida Motor Freight v. United Jersey Bank, 848 F.2d

414, 417 (3d Cir. 1988). See also, Ryan Ops. G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355,

362 (3d Cir. 1996).

        In the case at hand, the Amended Disclosure Statement describes the Fourth Amended Plan

as providing “the framework for global resolution of Abuse Claims against the Debtors, Related

Non-Debtor Entities, and Local Councils, as well as any Contributing Chartered Organizations,

and Settling Insurance Companies, that may make contribution to the Settlement Trust for the

benefit of [Abuse Survivors].” The Amended Disclosure Statement proclaims that “the plan has

been designed to maximize and expedite recoveries to Abuse Survivors.” [D.I. No. 5485, page 6].

        According to the Amended Disclosure Statement, the Fourth Amended Chapter 11 Plan

incorporates provisions of the Restructuring Support Agreement related to contributions from,

inter   alia,   contributing   Settling   Insurance   Companies and      “Contributing Chartered

Organizations,” and obtaining the “benefits of the Channeling Injuction.” [D.I. #5485, pages 15-

16].

        The Disclosure Statement further provides for:

        The assignment and transfer to the Settlement Trust of all of the insurance rights of
        all of the BSA, Local Councils and Contributing Chartered Organizations under
        insurance policies of the Debtors, Local Councils and Contributing Chartered
        Organizations, thereby providing the potential for substantial insurance recoveries
        to holders of Direct Abuse Claims. [D.I. #5485, page 17].

        Unfortunately, the Amended Disclosure Statement fails to disclose how a Chartered

Organization might become a Contributing Charter Organization, what the cost might be (if any),

or how becoming a Contributing Charter Organization would impact a Charter Organization’s




                                                  5
                   Case 20-10343-LSS   Doc 6041     Filed 08/16/21     Page 6 of 8




right to indemnification and/or defense under applicable insurance policies.      The Amended

Disclosure Statement provides merely that:

        The Debtors shall work in good faith with other parties involved in these Chapter
        11 Cases to develop a protocol for addressing participation by Chartered
        Organizations in the benefits of the Channeling Injunction. [D.I. #5485, page 17].

        The Amended Disclosure Statement describes the existence of “[a] mechanism by which

Insurance Companies may enter into Insurance Settlement Agreements and provide sum-certain

contributions to the Settlement Trust in exchange for being included as a Protected Party under

the plan. . . .”

        The Amended Disclosure Statement fails to adequately disclose whether the contemplated

mechanism “by which Insurance Companies may . . . [be] included as a Protected Party . . .” would

deprive Charter Organizations, such as Knights of Columbus Entities, from the insurance

protection for which they bargained.

        A number of “coverage defenses” have been raised, including claims by some insurers that

pursuing Chapter 11 reorganization to address liability for abuse and negotiating a proposed

settlement without prior insurer approval results in a forfeiture of coverage. The Amended

Disclosure Statement provides no discussion of how confirmation of the Fourth Amended Plan

would impact Charter Organization’s right to insurance coverage should it become a “Contributing

Charter Organization.”

        With regard to the “coverage defense” issue of whether Chapter 11 proceedings constitute

a forfeiture, In re Combustion Engineering, Inc., 391 F/3d 190, 218 (3d Cir. 2004) holds that

bankruptcy law preempts state law and overrides anti-assignment provisions within a debtor’s

insurance policies. However, on information and belief, the insurers continue to challenge the




                                                6
             Case 20-10343-LSS          Doc 6041     Filed 08/16/21     Page 7 of 8




federal law preemption as to non-debtor participants. Each Contributing Charter Organization

would be a non-debtor participant.

       The amorphous nature of the Fourth Amended Plan and the Amended Disclosure Statement

is belied by the description of the Debtors hope toward resolutions:

       With respect to Chartered Organizations and Settling Insurance Companies, the
       Debtors and Supporting Parties are committed to working with both groups to
       increase participation and contributions to the Settlement Trust, and will work in
       good faith with other parties involved in these Chapter 11 Cases to develop a
       protocol for addressing participation by Chartered Organizations in the benefits of
       the Channeling Injunction. When any Chartered Organization agrees to a
       settlement, the Debtors will file a notice on the bankruptcy case docket for
       distribution to any party that has requested notice pursuant to Bankruptcy Rule
       2002 stating the name of the Contributing Chartered Organization and the amount
       of its contribution. [D.I. # 5485, page 19]

       The Knights of Columbus Entities support the laudable goal of maximizing and expediting

recoveries to Abuse Survivors. Unfortunately, the Amended Disclosure Statement fails to disclose

how confirmation of the Plan would impact the rights and potential liabilities of Charter

Organizations, like the Knights of Columbus Entities, including their right to indemnification

and/or defense. Accordingly, the Amended Disclosure Statement does not contain adequate

information to enable the Knights of Columbus Entities or other Charter Organization creditors to

make an informed judgment about the Plan.

       Without adequate information, Charter Organizations, such as Knights of Columbus

Entities, are unable to evaluate whether the voting confirmation for the Fourth Amended Plan and

the proposed process would be in their best interest, or even consistent with their missions.

                                         CONCLUSION

       The Knights of Columbus Entities is a Charter Organization that is a creditor of the

Debtors. The Amended Disclosure Statement does not contain adequate information for Charter

Organizations, including the Knights of Columbus Entities, to make an informed judgment about



                                                 7
             Case 20-10343-LSS       Doc 6041      Filed 08/16/21    Page 8 of 8




the Plan. The Court should order the Debtors to modify the Amended Disclosure Statement and

the Fourth Amended Plan so that there is adequate disclosure of the procedures related to the

proposed channeling injunction and how participation by a Charter Organization would impact

“coverage defenses” related to indemnification and/or defense of any Contributing Charter

Organization.

                                                 BERGER HARRIS LLP

 Samantha M. Oliveira                            /s/ David J. Baldwin
 Saxe Doernberger & Vita, P.C.                   David J. Baldwin (No. 1010)
 35 Nutmeg Drive, Suite 140                      Peter C. McGivney (No. 5779)
 Trumbull, CT 06611                              1105 North Market Street, 11th Fl.
 (203) 287-2100                                  Wilmington, DE 19801
 (203) 287-8847 Facsimile                        (302) 655-1140
 soliveira@sdvlaw.com                            (302) 655-1131 Facsimile
                                                 dbaldwin@bergerharris.com
                                                 pmcgivney@bergerharris.com
 Myles H. Alderman, Jr.
 Alderman & Alderman, LLC                        Attorneys for Knights of Columbus Entities
 100 Pearl Street, 14th Floor
 Hartford, CT 06103
 (860) 249-0090
 (860) 969-0615 Facsimile
 myles.alderman@alderman.com

 Dated: August 16, 2021
 Wilmington, Delaware




                                             8
